Title: To John Adams from Elias Boudinot, 17 July 1809
From: Boudinot, Elias
To: Adams, John



Dear Sir—
Boston 17h. July 1809

Mrs: Bradford & myself arrived here on friday Evening last—among the principal Objects we had in View in this long Journey, the honor of waiting on Mrs. Adams & your self was one. As the distance is so considerable, and the disappointment would be great, should you be from home, will you be so kind as to drop one a line by the Post, to let us know if you will be at home, the begining of the next week—
Mrs. Bradford joins me in the most respectful Compliments to Mrs. Adams & yourself—
I have the honor to be with great Sincerity / Dr Sir / Your very Hble Servt

Elias Bondinot